COFFEY, Circuit Judge,
concurring and dissenting.
I join the majority opinion to the extent that it holds that the plaintiff failed to establish a Title VII sec. 2000e-2(a)(1) violation based on the defendants’ overtime wage policy. I agree with the majority’s conclusion that there is adequate evidence in the record to support the district court’s finding that the defendants offered overtime hours to custodians based on considerations other than sex. However, I cannot join that part of the majority’s opinion which asserts that the district court “may have used the wrong standard to determine whether the defendant had carried its burden under part two of the Burdine test,” nor can I agree with the majority’s unwarranted usurpation of the district court’s responsibility for assessing the credibility of testimony elicited in its presence. Accordingly, I dissent from that portion of the majority’s opinion directing a remand of this case for clarification of the district court’s allocation of burden of proof and production on the retaliatory discharge claim, and for further inquiry into the reasons proffered by the defendants for their discharge of the plaintiff.
The record in this case clearly demonstrates that the district court understood and applied the proper standard of review when determining whether the defendants had met their burden of production under the Burdine test. The majority in a futile attempt to support its fallacious reasoning excises small sections of the record which, if read separately and apart from the overall discussion by the district court of the defendants’ burden of production, could suggest that the trial court misconstrued the defendants’ responsibility under part two of the Burdine test. However, a careful reading of the entire record relating to the allocation of burdens of production and persuasion under Burdine clearly establishes that the district court understood and properly applied the Burdine test to the facts of this case.1
It is the majority that apparently misunderstands and misconstrues part two of the Burdine test. Contrary to the ruling case law, the majority’s position would require the defendant to establish something more than that it discharged the plaintiff for non-discriminatory reasons. Not only does this misinterpret the Burdine test, but, in effect, effectively shifts the burden of persuasion to the defendants which, as we pointed out in Klein v. Trustees of Indiana University, 766 F.2d 275 (7th Cir.1985), clearly is not the function of part two of *970the Burdine test: “(t)he defendant’s burden in presenting a legitimate, non-discriminatory reason for its actions is only a burden of production; the burden of persuasion rests at all times on the plaintiff.” Klein, 766 F.2d at 280 (citation omitted). As the Supreme Court noted in Burdine, the purpose of shifting the burden of production in these cases is to “bring the litigants and the court expeditiously and fairly” to the ultimate issue of whether the defendant’s discharge of plaintiff was retaliatory. Burdine, 450 U.S. at 253, 101 S.Ct. at 1093.
Since the burden of production does not shift to the defendants until the plaintiff has made but a prima facie case establishing a discriminatory motive, it only stands to reason that the defendant meets its burden of production by introducing evidence that controverts the plaintiff’s prima facie case of discriminatory motive. In other words, the defendants effectively rebut the presumption of discriminatory motive and force the plaintiff to her ultimate burden of establishing that the defendants’ explanation for her discharge is merely a pretext, see Burdine, 450 U.S. at 254, 11 S.Ct. at 1094, simply by proffering an explanation that is non-discriminatory. A non-discriminatory reason is a legitimate reason sufficient to meet the defendants’ burden of production under part two of Burdine. In this case, the record is clear that the district court understood and applied this standard to the facts of this case. Therefore, I cannot agree with the majority’s decision which desperately grasps at empty space for some reason to remand this case to the district court.
I also disagree with the majority’s reasoning in second-guessing the district court’s determination that the breakdown in the relationship between Procunier 2 and the plaintiff was the primary motive behind Procunier’s decision to discharge the plaintiff. The majority’s suggestion that disloyalty 3 is at best a dubious explanation for an employee’s discharge where prior to the discharge the employee had expressed opposition to an employment practice puts this court in the position of second-guessing a credibility determination made by the district court — a court that was in a far better position to evaluate the credibility of the witnesses and to weigh the conflicting testimony.4 Such second-guessing seems particularly unjustified where the record below is replete with facts that substantiate the defendants’ explanation for plaintiff’s discharge. Both the plaintiff and Procunier testified that communication between them broke down after the plaintiff *971had submitted the wage study to the school board without his knowledge or approval. Plaintiff testified that she and Procunier no longer worked together on projects they had performed jointly before their problems began. Procunier testified that he felt he could no longer trust the plaintiff with important confidential matters, and thus refused to give the plaintiff assignments which involved problems of this nature.
Despite significant factual distinctions between this case and Crown Zellerbach, the majority asserts that Crown Zellerbach should control our disposition of the case before us. In Crown Zellerbach, the court noted that “it has never been disputed that the sole reason for the discharge was the letter” expressing opposition to the defendants’ employment practices. Crown Zellerbach, 720 F.2d at 1011. In our case, the defendants contend that it was not the plaintiff’s opposition to their employment policies that motivated the decision to discharge the plaintiff, and unlike Crown Zellerbach, the circumstances surrounding the plaintiff’s discharge lend credibility to the defendants’ explanation for their decision and thus support the district court’s determination that the defendants had a legitimate reason for terminating the plaintiff.
In Crown Zellerbach, all of the employees who expressed opposition by signing the letter were discharged by the defendants. Moreover, Crown Zellerbach had a history of discrimination problems: the EEOC had, prior to the events which gave rise to the suit itself, determined that Crown Zellerbach’s practices were “discriminatory in certain respects.” 720 F.2d at 1010. In the case before us, the plaintiff was the only member of the “opposition group” who was discharged after the study prepared by the group was presented to the school board, even though in the past she had voiced objections without any repercussions. Moreover, the record makes clear that Procunier supported the opposition group: he encouraged the group to hold meetings and even attended one of the meetings; he testified that he sup: ported the group’s position with respect to overtime pay and that he was not opposed to an employee going directly to the school board with grievances.
Finally, and perhaps most importantly, the plaintiff Jennings in this case, unlike the warehouse employees discharged in Crown Zellerbach, occupied a position of significant responsibility and trust as well as confidence.5 A warehouse employee’s (laborer’s) responsibilities and duties do not require a close and confidential relationship with an employer. In contrast, as executive secretary, the plaintiff had access to the most highly confidential information in the organization as well as personal information of the employer. The ability of the employer to trust and to work closely with his executive secretary is paramount and essential to the orderly and efficient operation of any office. When the trust and confidence upon which the relationship between an executive secretary and the employer breaks down to the point where communication between the two is disrupted and thereby interferes with the operation of the office, the relationship, for all practical purposes, has come to an end; discharge merely formalizes that which both persons already knew was bound to come.
Beyond doubt the confidentiality and trust that must exist between an executive secretary and the employer are bona fide *972occupational requirements of the position of executive secretary and thus the plaintiff’s employment is clearly distinguishable from that of the warehouse employees (laborers) in Crown Zellerback. The majority’s comparison between the plaintiff’s position as an executive secretary and the warehouse employees in Crown Zellerback is ridiculous and almost not worthy of comment. Therefore I cannot agree with the majority’s decision to remand this case to the district court for further inquiry into the legitimacy of the defendants’ explanation for the plaintiff’s discharge in light of the overwhélming evidence supporting the district court’s conclusion that the plaintiff was not terminated because of her opposition to the defendants’ employment policies. Since the record contains sufficient evidence to support the district court’s conclusion that the plaintiff failed to establish her claim of retaliatory discharge, and further, because the court found the defendant’s testimony credible, a finding clearly not erroneous, the majority, in remanding this case to the trial court, has invented a new standard of review not supported in case law, I must dissent.

. The following statements by the district court make this clear:
"I realize that the state of the law puts a very heavy burden on the plaintiff once the defendant articulates a business or non-discriminatory reason for the discharge.” Tr. at 455 (emphasis added).
* * * * * *
"Now, that is a matter that you may say is not a good reason for a discharge, and the answer is that it doesn’t make any difference whether it is a good reason as long as that was the reason and the reason was not because of a protest of the unfair or illegal employment practice.” Tr. at 368.
******
"But I think that we have to remember that there is a second point and that is that the cases defeat that claim if the employer can show a bona fide business reason for the discharge. That is where I think the plaintiffs case at this point is fatally defective.” Tr. at 373.

******

"Now, beyond that, though, if the employer articulates and shows by competent testimony that the reason for the discharge was not because of some employment practice she was protesting — whether it was an unlawful employment practice or not really doesn’t enter into that — but shows that he had a business reason for the discharge not related to the employment practice, then the burden shifts back to the plaintiff to show that that was a pretext.” Tr. at 368.
Even plaintiffs counsel characterized the burden in this manner:
"We would submit, your Honor, that once the business reason is established, I don’t think that we have to prove that it was, again, because of intentional discrimination against women, you know, down-trodding and all that.” Tr. at 369.


. Procunier was superintendent of the defendant school district and plaintiffs immediate supervisor.


. The majority incorrectly characterizes the defendants’ explanation for plaintiffs discharge as based only on disloyalty. The record is clear that loyalty was only one of the factors considered by Procunier in his decision to discharge the plaintiff. He considered her to be untrustworthy and thus had a lack of confidence in her ability to perform in the executive position she held.


. Rule 52(a) of the Federal Rules of Civil Procedure provides in part that:
"(F)indings of fact shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge of the credibility of witnesses. ’
Moreover, the advisory committee notes to Rule 52(a) explain that:
"(t)o permit courts of appeals to share more actively in the fact-finding function would tend to undermine the legitimacy of the district courts in the eyes of litigants, multiply appeals by encouraging appellate retrial of some factual issues, and needlessly reallocate judicial authority.
Furthermore, this court has repeatedly stated that credibility determinations are not appropriate for appellate review absent extraordinary circumstances:
"We defer to the trial court on issues of credibility absent clear error.” Walsh v. Brewer, 733 F.2d 473, 477 (7th Cir.1984) (citation omitted).
"We are not inclined to make a fresh appraisal of the credibility of witnesses whom the trial judge saw and heard.” Denison Mines, Ltd. v. Michigan Chemical Corp., 469 F.2d 1301, 1310 (7th Cir.1972) (Stevens, circuit judge).
"Questions of credibility were properly resolved by the trial court and are not to be considered on appeal.” Matthews v. James Talcott, Inc., 345 F.2d 374, 381-82 (7th Cir.1965).


. My position does not, as the majority asserts, allow employers to "avoid a claim of retaliatory discharge by unilaterally bringing about a change in relationship with the employee and then claiming that a ‘loss of trust’ has caused a ‘disruption’ in the workplace.” I make it eminently clear in my dissent that "trust” and "confidence” are very legitimate considerations in the determination of whether or not to discharge an "executive secretary." This record is most clear that the termination of the plaintiff was not retaliatory but was required if the executive office was to continue to operate in a proper business-like environment, and strange as it may seem it is not the function of this court to second-guess the trial court’s decision that the defendants had presented sufficient credible evidence to establish that the discharge of the plaintiff was motivated by legitimate considerations of "trust” and “confidence."